Scott, J.(dissenting):
This is an action upon what is called an “ account stated.” The defendant is a domestic corporation incorporated under the act of 1848 (Laws of 1848, chap. 40, as amd.) for the purpose of “ printing and publishing books, pamphlets and newspapers and selling the same, and. particularly of printing, publishing and selling a news*312paper devoted to financial matters ,to be- called' and known as The Financier and of carrying on such business as may be incidental thereto and connected therewith.” Plaintiff was a stenographer in the employ of the company, of whicli J. E. Ewing was president. •
The so-called “ account stated ” consists of an order drawn on the corporation by Ewing, its-president, for the sum of $5,000. It'was-not accepted by the company, and in fact was not presented until after Ewing’s death. It appears from plaintiff’s testimony that-Ewing from time to time advised her to make certain investments and received from her at different- times $3,000, with which he purchased for her stock in two corporations known as the “ EwingEssick Engine Company ” and the “ Ewing Publishing Company,” and spine kind of interest in.a Boston bank.. Mono of these corporations belonged to defendant, and so far as appears defendant received no benefit from plaintiff’s investments therein. Plaintiff also loaned Ewing two sums of $500 each, which he in turn advanced to defendant to pay salaries. - The investments turned outto.be unprofitable and about June, 1906, plaintiff expressed a desire to have her money back, and to leave defendant’s employ. Ewing thereupon in order to satisfy her gave her the paper relied on as an account stated.
The sum of $5,000 was made up of the $3,000 given Ewing by plaintiff for investment,' the $1,000 given for payment of wages, and an additional sum of $1,000 which Ewing said was to cover the cost of interest. Ewing died in 1907 and plaintiff presented claims against the company aggregating $7,000, of which $2,000 was concededly due from Ewing personally and was paid. The company asked for time to investigate the present claim, and made some sort of a proposition to settle it, but nothing- came of that. The court, with the acquiescence of defendant, directed a. verdict for the $1,000 advanced and used to pay wages, with interest. Plaintiff being dissatisfied with this appeals. The plaintiff’s own evidence makes it abundantly clear that the company never owed plaintiff any part of. the $5,000, except possibly the $1,000 which went to pay salaries aiid for which she has a judgment. She say's over and over again that the $3,000 was given to Ewing to.invest for lmf and that he did invest it. Mo authority whatever was shown in Ewing *313to bind tlie company to repay her what the company did not owe and in fact the order signed by him does not even purport to be an obligation of the company.
The judgment is at least as favorable, if not more so, than plaintiff was entitled to and should be affirmed, with costs.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.